DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 28 and the species an antibody reagent composition; and oil protective layer, claims 1-2, 4-7, 12-13, and 29 in the reply filed on September 23, 2020 is acknowledged.
Claims 3, 8-11, 14-21, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
 Response to Arguments
Applicant's arguments filed 09/30/21 have been fully considered but they are not persuasive.
Applicant asserts that the specification has support for the negative limitation of claim, the microscope slide is unpatterned (does not comprise a pattern). The examiner disagrees. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. MPEP 2173.05(i)    Negative Limitations. Here, there is no explicit disclosure of the slide not comprising any patterns nor is there any teaching of any patterns being present in the alternative. Applicant states in the arguments that “[i]t is also telling that the pending specification never describes any patterning or other functionalization of a surface

	Furthermore, it is noted that “a standard microscope slide” is not defined in the claims nor specification. There are different types of microscope slides that exist. There is no description of what standards one are referring to nor what is structurally required (dimensions, structural properties) of a microscope slide for it to be considered “standard”.  
It is noted that applicant has amended the claims, but fails to specify where each of the amendments are described in the specification. It is hereby requested that applicant specify where (the specific text) all of such amendments new claims are described within the specification. Applicant did not address each of the rejections. For example, applicant did not address the issue of lack of description/support of a formalin fixed tissue specimen of claim 37 that has now been included in claim 30. The examiner maintains that is also new matter. 
As to the art rejection, applicant’s arguments are similar or the same as those previously submitted and addressed by the examiner. The examiner maintains the previously stated position. 
Applicant asserts that:
“Leck does not teach a tissue sample disposed on a surface of a microscope slide, but rather teaches dispensing a sample included within a liquid droplet to a surface. Fundamentally, Leck cannot, therefore, teach dispensing a sample to a microscope slide as in the claimed invention. And this is a critical feature of Leck since 

	The examiner disagrees. The language of the claim does not preclude the tissue from being within a droplet (nor on anything else) that is on the surface of the slide. The droplet (including the contents of the droplet) are on a surface of the slide. Therefore, the tissue is on the surface of the slide. Furthermore, the claim does not preclude the tissue sample from being attached to, immobilized relative to, and bonded to a surface of the slide by any means. (such as that of paragraphs 0147, 0181, 0185). Therefore, the target tissue can be on the surface by such disclosed means.
	As to the obtaining step, if one has something in their possession or uses something it was obtained. 
	Therefore, the claims are rejected as given herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
	The claimed invention is defined by the positively claimed steps listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	As to claim 12, it is noted that a surfactant and viscosity modifier are not limited to any specific materials. Any material/substance in a liquid that can influence the resistance of flow of the liquid is a viscosity modifier.  It is noted that an antibody, surfactant, and viscosity modifier are not necessarily mutual exclusive. Furthermore, the antibody of claim 1 and primary antibody are not precluded from being one in the same. (see also claim 34).
It is noted that the second reagent composition is not precluded from being the same (same content) as the first reagent composition and the second antibody is not precluded from being the same as the first antibody.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 31, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30 recites the limitation "the biological sample" in the obtaining step.  There is insufficient antecedent basis for this limitation in the claim.
The term “standard glass microscope slide” in claim 30 is a relative term which renders the claim indefinite. The term “standard glass microscope slide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There are different types of microscope slides that exist. There is no description of what standards one are referring to nor what is structurally required (dimensions, structural properties) of a microscope slide for it to be considered “standard”
It is unclear how claim 31 further limits the method because the claim does not provide for any further step. The claim subjectively classifies the tissue specimen as a “histological specimen”. Histology is a type of study. The term “histological” does provide for any further structure of the specimen. Any tissue sample can be broadly, subjectively classified as histological.
As to claim 36, it is unclear what is required of a slide for it to be considered “unpatterened” because the claim nor specification provides for what is considered as such by applicant. It is noted that a microscope slide that comprises a number of sides and surfaces can .  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30-36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 32-34 are not described in the specification. There is no mention of nor what is considered as a first anti-body antibody in the specification. Claim 36 is directed to what the microscope slide is not. While applicant has not provided for what is meant by or required such that the slide is considered “unpatterned”, it is noted that is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. MPEP 2173.05(i) Negative Limitations. The examiner fails to locate where such exclusion is specifically disclosed in the specification. As to claim 30, the examiner fails to locate 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Leck et al., US 2010/0285573 (USP 8,691,147).
Leck et al. discloses an apparatus and method for processing a biological/chemical sample droplet. (abstract). The sample can be various types or origination. (paragraph 0055). In the method a support 4 can be provided including a biological sample 2 and a medium 8 (protective layer) can be provided over the support 4. Figures 1 and 3-4.
The predefined immobilisation surface area on the immobilisation member includes a molecule with a linking moiety, the method further includes immobilising target matter, such as a target molecule, on the plurality of immobilisation surface areas. This may for example be 
In the method, the dispenser 9 dispenses a sample droplet 1 (reagent composition) through a protective immiscible layer 8 to the sample area 2 on the support 4. (See figures and respective descriptions; 0171). 
The reference discloses that antibodies (biological substance) can be employed in the method. For example, see paragraphs [0149, 0185, 0187, 0198, 0237, 0298, and 0303 (dispensing of a primary antibody solution)].
As to the volume and use of a piezoelectric deposition, the reference discloses volumes down to the picoliter/femtoliter range can be handled. (Paragraph 0007). Leck clearly teaches piezoelectric deposition of picoliter volumes of droplets. The method of the invention further includes providing a liquid droplet (see above). The liquid droplet may be of any desired volume. It may for instance have a volume in the range of about 1 pl to about 1 ml, .... (paragraph 0160). Where the droplet is dispensed, this may be carried out by any means. As an example, a dispenser may be provided. A dispenser may employ any suitable device or mechanism in order to provide and dispense a droplet of a desired size. Examples include, but 
As to claim 4-6, the medium can be an oil. (paragraph 0180). The droplets move through the medium due to higher density, and breaking the surface tension of the medium. 
Claim(s) 2, 7, and 12-13, and 32-36 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Leck et al., US 2010/0285573. 
As to claims 2, 7, and 12-13, the reference further teaches that a droplet that may be used in the invention may be of any viscosity that is suitable for the desired process to be carried out. Besides including or being an aqueous solution of low viscosity that is typically used in enzymatic assays or an organic solvent, the droplet may for instance also include, or consist of, highly viscous material, for instance castor oil, a molten polymer or a peptide hydrogel such as peptide hydrogels commercially available from Becton, Dickinson and Co, if used for the cultivation of cells. The droplet may, for example, also be of high viscosity if it is used for protein crystallization and thus has a high salt concentration or includes precipitation agents such as polyethylene 8000, polyethylene 4000 or polyethylene 1000 which are commonly used for protein crystallization. (paragraph 0060). 
The reference further states:, the dispensed droplet can comprise (paragraph 0032) and a surfactant/viscosity modifier (paragraph 0122), and glycol (paragraph 0188, 0274). It is noted 
It would have been inherent that since the reference discloses the use of the same materials as disclosed in the specification that the required droplet velocity, kinetic energy, and viscosity would be within the claimed ranges to allow for the droplet to penetrate the medium and contact the substrate. 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
L. For the volume of less than 1 L, liquid was dispensed with either Eppendorf.TM. pipettor or submicroliter dispenser, BioJet Plus.TM. by Biodot, Inc (USA). (paragraph 0275). 
It would have been obvious to one of ordinary skill in the art to recognize that the Eppendorf and BioJet Plus pipettors used to perform the dispensing are capable of dispensing droplets at the same claimed velocity and kinetic energy range to allow the droplets to penetrate through the medium to contact the substrate.
As to claims 32-34, it would have been obvious to one of ordinary skill in the art to recognize various reagent compositions (antibody/proteins) may be dispensed to detect the presence of proteins within the tissue sample.  
As to claim 38, freezing biological samples including tissues was a conventional known method of preserving biological samples for later usage in further analytical methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that biological tissue samples such as those of Leck may be frozen to preserve the integrity of tissue (deter decay) until the desired time of use and/or to allow the tissue to be manipulated as desired (including cutting/slicing). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

BRIAN R. GORDON
Examiner
Art Unit 1798


/BRIAN R GORDON/Primary Examiner, Art Unit 1798